                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jamekia Duprell Hines                                            Docket No. 4:10-CR-80-2FL

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Jamekia Duprell Hines, who, upon an earlier plea of guilty to
Distribution of 5 Grams or More of Cocaine Base (Crack) and Aiding and Abetting, in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on August 7, 2012, to the custody of the Bureau of Prisons for a term of 86 months. A Motion for
Revocation was held before Your Honor on July 3, 2019, and Hines was sentenced to a 1-day term of
imprisonment. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 13 months.

Jamekia Duprell Hines was released from custody on July 3, 2019, at which time the term of supervised
release commenced.

On September 23, 2019, a Violation Report was submitted to the Court after Hines tested positive for
marijuana. At that time, it was recommended no action be taken to afford Hines the opportunity to return
to substance abuse treatment.

On January 23, 2020, a Violation Report was submitted to the Court after Hines failed to report for two
surprise urinalysis screenings and tested positive for marijuana. At that time, it was recommended that no
action be taken to afford Hines the opportunity to continue participating in substance abuse treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 11, 2019, Hines was placed into the surprise urinalysis program (SUP). As such, all the rules
and conditions were explained, and he signed acknowledging his understanding. On January 23, 2020 and
again on February 3, 2020, Hines failed to report for his required SUP urinalysis screenings.

Further, on January 27, 2020, Hines submitted to a urinalysis screening which was confirmed positive for
marijuana by Alere Laboratories on February 6, 2020

On February 10, 2020, Hines was confronted with his violation conduct, at which time he admitted his
wrongdoing. Hines was verbally reprimanded for his violation conduct, expressed remorse, and his current
course of substance abuse treatment has been increased. Therefore, as a sanction for the violation conduct,
it is respectfully recommended that Hines be placed on a curfew to be determined by the probation office,
and to be monitored with Location Monitoring: Radio Frequency equipment for a duration not to exceed
30 consecutive days. Hines signed a Waiver of Hearing agreeing to the proposed modification of
supervision.
Jamekia Duprell Hines
Docket No. 4:10-CR-80-2FL
Petition For Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.



Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ David W. Leake                                   /s/ Jay Kellum
David W. Leake                                       Jay Kellum
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5109
                                                     Executed On: February 10, 2020

                                       ORDER OF THE COURT

                                 18th
Considered and ordered this _________              February
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
